Citation Nr: 1338594	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to September 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in September 2012, and a transcript of this hearing is of record.  In April 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development, and it has since been returned to the Board for appellate review.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he initially injured his neck during a fall while sleepwalking during service, and that the in-service injury has resulted in his current neck disability. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for the claimed disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In April 2013, the Board remanded this claim to the AOJ to schedule a VA examination and medical opinion regarding the third Hickson element.  The remand specifically directed the examiner's attention to in-service complaints of cervical tenderness.

After a full examination and review of the record, the August 2013 VA examiner stated that the Veteran had some documented head trauma in service related to the sleepwalking fall, but he did not complain of neck pain.  He also noted that the Veteran's VA examination in 1982 showed a normal neck examination, and that the Veteran applied for service connection for multiple musculoskeletal problems but did not include his neck.  The physician noted that the Veteran had multiple other explanations for his neck problems, including post-service traumatic injuries as well as the aging process, and opined that it was less likely than not that his present cervical spine disability was related to his in-service fall.

In this regard, the Veteran's service treatment records reflect that he injured himself falling down stairs while sleepwalking in July 1981.  On entry to the emergency room, the Veteran complained of left knee pain and lumbosacral spine pain.  He subsequently reported cervical spine tenderness while in the emergency room.

The August 2013 examiner incorrectly stated that the Veteran did not complain of any neck pain after his fall as part of his rationale for why his symptoms were not representative of a neck disability incurred in service.  The service treatment records, however, clearly reflect that the Veteran reported cervical tenderness while he was in the emergency room.  In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  Here, for the aforementioned reason, the Board finds the VA opinion to be inadequate.  Therefore, on remand, an addendum to this opinion should be made that takes into consideration the in-service report of cervical tenderness.


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file (including any relevant records contained in Virtual VA and/or VBMS) to the clinician who performed the August 2013 VA examination (or, if unavailable, another qualified clinician).  

The clinician should provide an opinion on the following question:

Specifically taking into consideration that the Veteran complained of cervical tenderness in service after a sleepwalking incident of falling down a flight of stairs (see July 31, 1981, Primary Care Clinic Worksheet), is it at least as likely as not that the Veteran's current cervical spine disability is related to his military service, to include falls sustained as part of his July and August 1981 sleepwalking episodes?  

A complete rationale must be provided for the opinion rendered.

If the clinician cannot answer the above question without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


